Citation Nr: 1011787	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disorder of the bilateral upper extremities, claimed as 
numbness and tingling of the bilateral arms and hands, to 
include as secondary to a service-connected disorder.

2.  Entitlement to a certificate of eligibility for specially 
adapted housing. 

3.  Entitlement to a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  Bilateral upper extremity carpal tunnel syndrome is 
currently diagnosed.

2.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral upper extremity carpal tunnel 
syndrome to her military service or to a service-connected 
disorder.

3.  The Veteran's service-connected disorders do not 
constitute loss or loss of use of both lower extremities, or 
one upper and one lower extremity, as to preclude locomotion; 
blindness in both eyes; or loss or loss of use of both upper 
extremities as to preclude use thereof at or above the 
elbows. 

4.  Prior to the promulgation of a decision in the appeal, 
the Veteran requested a withdrawal of the issue of 
entitlement to a certificate of eligibility for a special 
home adaptation grant.


CONCLUSIONS OF LAW

1.  A neurologic disorder of the bilateral upper extremities 
was not incurred in or aggravated by military service, and is 
not proximately due to, or the result of, a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have not been met.  38 U.S.C.A. §§ 
2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2009).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran, for the issue of entitlement to a certificate of 
eligibility for a special home adaptation grant, are met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that the numbness and 
tingling she currently experiences are caused by or otherwise 
related to a service-connected disorder, specifically either 
her service-connected cervical spine degenerative disc 
disease or her service-connected low back strain.  She also 
asserts that the aggregate effects of her service-connected 
disabilities make it impossible for her to descend and ascend 
the stairs to her basement laundry room while carrying her 
laundry.  Thus, as to avoid repeating two prior falls down 
those stairs, she seeks financial assistance in acquiring 
home renovations to create a ground-level laundry room.

Service Connection Issue

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 
38 C.F.R. § 3.310).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Review of the claims file reveals that at the October 2007 VA 
examination, the Veteran reported numbness and tingling in 
her bilateral hands and arms which she indicated had begun in 
January of that year.  In an October 2007 private treatment 
record, she stated that the symptoms had continued to worsen 
since their onset, and felt that they had resulted from 
tightness in her low back, which led to tenseness in her 
neck, and ultimately pressure on the nerves of her arms.  
During a January 2008 private outpatient visit, the physician 
noted that the Veteran described significant carpal tunnel 
syndrome-type symptoms, suggesting a need for an 
electromyelogram.  The results of a March 2008 
electromyelogram were consistent with bilateral carpal tunnel 
syndrome of the upper extremities, moderate on the right, and 
milder on the left.  At the VA general medical examination 
that month, the Veteran stated that her symptoms were 
accompanied by pain and impaired coordination.  During the 
August 2008 VA opinion interview, the Veteran noted that her 
bilateral upper extremity symptoms interfered with many daily 
activities, to include lifting a basket of clothing, 
vacuuming, mowing, shoveling, reaching over her head, and 
carrying heavy bags of groceries.

The record does not reflect, and the Veteran does not assert, 
that her bilateral upper extremity neurologic disorder is 
directly related to service.  Instead, she argues, her 
bilateral upper extremity neurologic disorder was caused by 
either her service-connected cervical spine degenerative disc 
disease or her service-connected low back strain.  To that 
end, the probative and persuasive evidence of record does not 
relate the Veteran's bilateral carpal tunnel syndrome 
directly to her military service or to any incident therein.  
Accordingly, service connection for a bilateral upper 
extremity neurologic disorder on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.

After careful consideration, the Board finds that the 
probative and persuasive evidence of record also does not 
support a grant of service connection for a bilateral upper 
extremity neurologic disorder on a secondary basis.  The two 
opinions of record both find that the Veteran's bilateral 
carpal tunnel syndrome is not related to a service-connected 
disorder.  The October 2007 VA examiner concluded that the 
tingling and numbness in the Veteran's hands and arms was 
likely the result of carpal tunnel syndrome, which was not 
caused by, a result of, or permanently aggravated by the 
Veteran's service-connected low back disorder.  The 
accompanying rationale noted that the neuropathic symptoms 
the Veteran described, which were in a glove-like 
distribution, would not likely be caused by a lumbar spine 
disorder; a lumbar spine disorder would have caused lower 
extremity, as opposed to upper extremity, symptoms.  

Similarly, the March 2008 VA examiner noted that based on the 
subjective reported symptomatology and the March 2008 
electromyelogram, the numbness and tingling the Veteran 
experienced in her hands and arms was in fact bilateral upper 
extremity carpal tunnel syndrome.  Because the 
electromyelogram studies did not show any radicular symptoms, 
which would have been consistent with a herniated cervical 
disk or cervical spine degenerative disc disease, the 
examiner felt that the Veteran's symptoms were caused by 
pressure on the median nerve at the point where it passes 
through the wrist.  Thus, he concluded, the Veteran's 
service-connected cervical spine disorder was not causing, 
nor aggravating, her bilateral upper extremity carpal tunnel 
syndrome. 

Both of these opinions provide a rationale and rely on 
documented clinical findings, and there are no other medical 
opinions of record which address the etiology of the 
Veteran's symptomatology.  The Board has considered the 
Veteran's statements, both at her July 2009 Board hearing and 
in multiple written documents, that she sometimes feels that 
the numbness and tingling in her hands and arms is coming 
from her neck and shoulders.  The United States Court of 
Appeals for Veterans Claims (Court) has noted that such 
statements are competent lay evidence of symptomatology.  See 
Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009); 
see also 38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303(a), 3.159(a).  However, in addition to the 
probative and persuasive evidence ruling out such an 
etiology, it is well established that a lay person without 
medical training, such as the Veteran, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) (1).  
Accordingly, service connection for a bilateral upper 
extremity neurologic disorder on a secondary basis is not 
warranted.

Because the probative and persuasive evidence does not relate 
the Veteran's bilateral upper extremity carpal tunnel 
syndrome to her military service or to a service-connected 
disorder, the preponderance of the evidence is against her 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Specially Adapted Housing Issue

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) the loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809(b).

Loss of use of a foot or lower extremity exists when no 
effective function remains other than that which would be 
equally well served by an amputation stump and a suitable 
prosthesis, i.e., when lower extremity functions such that 
balance and propulsion could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 
3.350(a)(2).  Such loss of use is present when there is 
extremely unfavorable complete anklyosis of the knee, 
anklyosis of two major joints of a lower extremity, 
shortening of a lower extremity of 31/2 inches or more, or 
complete paralysis of the external popliteal nerve, with 
footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d).  

Service connection is in effect for bilateral hearing loss, 
evaluated as 60 percent disabling; low back strain, evaluated 
as 40 percent disabling; adjustment disorder, evaluated as 30 
percent disabling; left knee degenerative joint disease, 
evaluated as 20 percent disabling; left lower extremity 
radiculopathy, evaluated as 20 percent disabling; right lower 
extremity radiculopathy, evaluated as 20 percent disabling; 
and cervical spine degenerative disc disease, evaluated as 20 
percent disabling.  The Veteran's service-connected disorders 
have a combined evaluation for compensation of 90 percent.  A 
total rating for compensation purposes based upon individual 
unemployability was granted from April 2007.  

After thorough review of the record, the Board findings that 
the probative and persuasive evidence of record is 
insufficient with which to satisfy the criteria for a 
specially adapted housing grant.  Initially, it is noted that 
the Veteran is not blind in either eye to the point of having 
only light perception.  38 C.F.R. § 3.809(b); see VA 
examination report dated in October 2007 and VA outpatient 
treatment report dated in August 2008.  Moreover, she does 
not have loss or loss of use of both upper extremities as to 
preclude the use of her arms at or above the elbows.  The 
Veteran has stated, and the evidence reflects, that she has 
some difficulty with gripping and sustaining control over 
objects held in her hands.  However, the probative and 
persuasive evidence reflects that this is due to her 
bilateral upper extremity carpal tunnel syndrome, which by 
the above decision has been found not related to service or a 
service-connected disorder.  See VA examination reports dated 
in August 2008.  Moreover, the Veteran testified during her 
July 2009 Board hearing that she is able to carry groceries, 
albeit in small quantities, from her car to the entrance to 
her house, and put them away.  She is also able to push a 
shopping cart, and uses her arms to help her ascend and 
descend stairs.  Thus, while the Board does not doubt the 
Veteran's sincerity in testifying about her physical 
limitations, the evidence does not suggest that her upper 
extremity disabilities are so severe as to constitute loss or 
loss of use.  38 C.F.R. § 3.809(d).

The remaining criteria with respect to specially adapted 
housing concern whether the Veteran's lower extremity 
disabilities, or combination of the disabilities manifest in 
one upper and one lower extremity, constitute loss or loss of 
use of the disabilities in question, as to preclude 
locomotion.  To that end, the Veteran has repeatedly 
asserted, to include at her July 2009 Board hearing, that she 
has rejected traditional ambulatory aids, such as a cane, 
walker, wheelchair, or brace, but uses, as a means of support 
in ambulating, various articles of furniture, indoor pillars, 
stair rails, and safety bars (in her bathroom) inside her 
house.  Still, this does not rise to the severity that she is 
precluded from locomotion without such alternate assistance.  
She testified during the Board hearing that she leaves the 
house for a short period each day to walk around outside her 
home.  Moreover, while the Veteran has indicated that she 
must lean on the shopping cart to support her, she is able to 
descend the stairs to her car, drive to the store, and enter 
the store to obtain said cart.  Indeed, she has expressed 
that her intent in applying for a specially adapted housing 
grant is the result of her inability to ascend the stairs 
from her basement while carrying her laundry; but she has 
also stated that she can ascend and descend those stairs if 
she is not carrying the laundry in her hands.  Thus, 
locomotion is not precluded, and the disabilities do not 
constitute the simultaneous loss or loss of use of at least 
two extremities.  See 38 C.F.R. § 3.350 (a), (b).  While the 
Board recognizes the challenges the Veteran has expressed, 
and has sympathetically considered the Veteran's contentions 
with respect to the physical limitations her service-
connected disorders cause, the rating criteria for 
eligibility for specially adapted housing are simply not met 
in this case.  

Because the Veteran's service-connected disorders do not 
constitute loss or loss of use of both lower extremities, or 
one upper and one lower extremity, as to preclude locomotion; 
blindness in both eyes; or loss or loss of use of both upper 
extremities as to preclude use thereof at or above the 
elbows, the preponderance of the evidence is against the 
Veteran's claim for a specially adapted housing grant.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 54-56.




Withdrawal of Issue on Appeal 

By a rating decision dated in May 2008, entitlement to a 
certificate of eligibility for a special home adaptation 
grant was denied.  The Veteran perfected an appeal as to this 
issue in March 2009.  However, at her July 2009 hearing 
before the Board, the Veteran stated that she wished to 
withdraw this claim.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by her or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).

At her July 2009 hearing before the Board, the Veteran 
requested that the issue of entitlement to a certificate of 
eligibility for a special home adaptation grant be withdrawn.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue, and 
as the Board consequently does not have jurisdiction to 
review the appeal with respect to that issue, it is 
dismissed.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
September 2007 (service connection issue) and April 2008 
(adaptation grant issue) satisfied the duty to notify 
provisions; additional letters were sent in November 2007, 
June 2008, and August 2008 (service connection issue).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in those September 2007, November 2007, June 2008, and 
August 2008 letters.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that she is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in October 2007 and March 2008, and an opinion 
was obtained in August 2008; the Veteran has not argued, and 
the record does not reflect, that these examinations were 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  





ORDER

Service connection for a neurologic disorder of the bilateral 
upper extremities is denied.

Entitlement to a certificate of eligibility for specially 
adapted housing is denied.

The issue of entitlement to a certificate of eligibility for 
a special home adaptation grant is dismissed.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


